WUEST, Chief Justice.
ACTION
T.J.E. appeals her adjudication and disposition as a juvenile delinquent. We reverse.
FACTS
T.J.E., age 11, entered a retail store during business hours with her aunt. While in the store, T.J.E. took and ate a piece of candy from a display and left with her aunt without paying for the candy. T.J.E. was stopped outside of the store by the manager and ultimately admitted to him that she had eaten a piece of candy without paying for it.
State subsequently filed a petition in the circuit court alleging T.J.E. to be a delinquent child. The petition alleged second degree burglary. After an adjudicatory hearing the circuit court sustained the allegations of second degree burglary.
DECISION
We find that the evidence presented by state during TJ.E.’s adjudicatory hearing was insufficient to sustain the allegations in its petition and, therefore, we deem it unnecessary to address the other issues raised by T.J.E. in her brief.
State alleged in its petition that T.J.E. committed the offense of second degree burglary in violation of SDCL 22-32-3:
Any person who enters or remains in an occupied structure with intent to commit any crime therein under circumstances not amounting to first degree burglary, is guilty of second degree burglary. Second degree burglary is a Class 3 felony,
(emphasis added).
During TJ.E.’s adjudicatory hearing, state had the burden of proving each element of this offense beyond a reasonable doubt. Matter of S.F.H.R., 292 N.W.2d 802, 803 (S.D.1980) citing In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970). It was necessary, therefore, for state to prove that T.J.E. either entered or remained in an occupied structure with the intent to commit a crime therein.
*24Did T.J.E. enter the store with the intent to commit a crime therein?
We find no proof in the record that at the time T.J.E. entered the store with her aunt she had the intent to commit a crime inside. We decline to interpret the impulsive act of this 11 year old child in taking candy after entering the store as evincing an intent at the time of her entry to commit theft. This clearly distinguishes this case from our affirmance of a burglary conviction in State v. Shult, 380 N.W.2d 352 (S.D.1986), where the defendant took an item of merchandise from a convenience store. In Shult there was an admission by him that at the time he entered the store he had the specific intent to commit theft therein. There is no such evidence in the present case.
Did T.J.E. remain in the store with the intent to commit a crime therein?
The circuit court did find that T.J.E. remained in the store with the intent to commit theft, thereby committing second degree burglary (SDCL 22-32-3) by remaining in an occupied structure with the intent to commit a crime therein.
A literal reading of the word “remains” in the statute (SDCL 22-32-3) would support this finding and would end the need for further inquiry. However, where the literal meaning of a statute leads to absurd or unreasonable conclusions, ambiguity exists. Matter of Rev. of Driver License of Fischer, 395 N.W.2d 598, 600 (S.D.1986); Matter of Sales Tax Refund Applications, 298 N.W.2d 799, 803 (S.D.1980). To inter-pet the word “remains” in SDCL 22-32-3 to hold a person commits second degree burglary whenever he is present in an occupied structure with the intent to commit a crime therein would make every shoplifter a burglar. See Shult, 380 N.W.2d at 358 (Henderson, J., dissenting). It would make the commission of any crime indoors, no matter how severe, subject to a felony burglary charge. See SDCL 22-32-1; SDCL 22-32-3; SDCL 22-32-8; State v. Blair, 273 N.W.2d 187, 188 (S.D.1979) (Zastrow, J., dissenting). We do not believe the legislature intended such absurd results when it amended the burglary statutes in 1976. 1976 S.D. Laws ch. 158 §§ 31-1 through 32-3.
Because the history of our state burglary statutes makes reference to the state of California, we have previously looked to that state for guidance in interpretation of our own burglary provisions. Blair, supra, at 187. Therefore, we once again turn to California for assistance with our present inquiry. The statute defining the offense of burglary in California, unlike SDCL 22-32-3 (second degree burglary), does not contain the word “remains.” Cal. Penal Code § 459 (West 1970 & Supp.1988). Nevertheless, the supreme court of that state has discussed the type of presence in a building or structure necessary for commission of burglary. People v. Gauze, 15 Cal.3d 709, 125 Cal.Rptr. 773, 775, 542 P.2d 1365, 1367 (1975). The California court has interpreted the law of burglary in that state as retaining the principle that burglary must be committed by a person who has no right to be in the building or structure burglarized. Gauze, 125 Cal.Rptr. at 775, 542 P.2d at 1367. We find this conclusion of particular significance in analysis of the “remains” element of second degree burglary (SDCL 22-32-3) in our own state.
To read the word “remains” in the second degree burglary statute (SDCL 22-32-3) to mean that a person can commit burglary when he is lawfully present in an occupied structure not only leads to the absurdities we have discussed but also contravenes the principle observed by the California Supreme Court that burglary must be committed by a person who has no right to be in the structure. Gauze, 125 Cal.Rptr. at 775, 542 P.2d at 1367. However, if we were to read the word “remains” as it is qualified in the statutes of eleven other states * to mean that a person can commit *25second degree burglary (SDCL 22-32-3) when he is unlawfully present or present without authority in an occupied structure, it would avoid the possibility for absurdity and retain the principle that burglary must be committed by a person with no right to be in the structure (Gauze, 125 Cal.Rptr. at 775, 542 P.2d at 1367).
We are aware that construing the word “remains” in the second degree burglary statute (SDCL 22-32-3) to mean an unlawful presence in a structure may appear to be inconsistent with previous holdings of this court that an unlawful or unauthorized entry into a structure is not an element of third degree burglary (SDCL 22-32-8). Blair, 273 N.W.2d at 188. However, the case in which we reached this conclusion involved a burglary of a business place during business hours by a defendant who entered the business with the intent to commit a crime therein. Id. at 187. Where a person enters a business place open to the general public with the intent to commit a crime therein, he enters without invitation and is not one of the public invited or entitled to enter the structure. People v. Barry, 94 Cal. 481, 29 P. 1026, 1027 (1892). Relying on this premise, the California Supreme Court has reasoned that holding such a person subject to prosecution for burglary does not reflect abandonment of the principle that burglary must be committed by a person who has no right to be in the structure. Gauze, 125 Cal.Rptr. at 775, 542 P.2d at 1367. We find this reasoning persuasive and are satisfied that it resolves any perceived inconsistency between our conclusion herein and previous holdings of this court.
We conclude, therefore, that the word “remains” in the second degree burglary statute (SDCL 22-32-3) means to unlawfully remain in a structure. Therefore, second degree burglary was not committed in this case where T.J.E. entered an occupied structure and after entry, while lawfully remaining in the structure, formed the intent to commit an offense therein. This distinction between criminal intent at the point of entry and formation of such intent after entry while lawfully within a structure was noted long ago in People v. Brittain, 142 Cal. 8, 75 P. 314, 315 (1904):
[i]t would be an impeachment of the common sense of mankind to say that a thief who enters a store with intent to steal does so with the owner’s consent or upon his invitation. It is true the thief must have clothes and food, and may enter a store to procure them; and if, after he enters, he changes his mind, and concludes to steal, and not purchase his supplies, it would be larceny. But if it be proven that he entered with intent to steal, the law will not, in the face of such proof, shield him from punishment as a burglar on the assumption that he has the consent and invitation of the proprietor to so enter.
(emphasis added).
We find that state failed to establish that T.J.E. either entered or unlawfully remained in an occupied structure with the intent to commit a crime therein. Therefore, the evidence was insufficient to sustain the allegations in state’s delinquency petition. Accordingly, we reverse the circuit court’s adjudication and disposition of T.J.E. as a juvenile delinquent.
MORGAN, SABERS and MILLER, JJ., concur.
HENDERSON, J., concurs specially.

 Ariz.Rev.Stat.Ann. §§ 13-1501(1), 13-1506, 13-1507 (1978); Colo.Rev.Stat. §§ 18-4-201(3), 18-4-202, 18-4-203 (1986); Conn.Gen.Stat. §§ 53a-100(b), 53a-101, 53a-102 (1987); Del.Code Ann. Tit. 11, §§ 824, 825, 826, 829(d) (1987); Ga.Code Ann. § 26-1601(a) (Harrison 1983); IIl.Ann.Stat. ch. 38, para. 19-1 (Smith-Hurd 1977); Iowa Code Ann. § 713.1 (West 1979); Ky.Rev. Stat.Ann. §§ 511.020, 511.030, 511.040, 511.090 (Michie/Bobbs-Merrill 1985); Minn.Stat.Ann. *25§ 609.581(4)(c) (West 1987); Mont.Code Ann. § 45-6-204 (1987); Utah Code Ann. §§ 76-6-201(3), 76-6-202 (1985).